Citation Nr: 0513770	
Decision Date: 05/19/05    Archive Date: 06/01/05

DOCKET NO.  00-06 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel


INTRODUCTION

The veteran served on a periods of active duty in the Air 
Force from July 1966 to June 1970.  Service personnel records 
indicate that the veteran did serve in the Republic of 
Vietnam but was not in combat during active service.

This case comes before the Board of Veterans' Appeals (Board) 
from a March 2000 rating decision rendered by the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA) wherein the veteran's claim for 
entitlement to service connection for PTSD was denied.  The 
veteran had a Travel Board hearing with the undersigned Judge 
of the Board sitting at the RO in September 2001.  

In March 2002, the Board ordered additional development 
concerning the veteran's claim for entitlement to service 
connection for PTSD.  Additional development ordered by the 
Board included requesting that the veteran to identify his 
treatment providers, obtaining VA outpatient treatment 
records as well as service personnel records, scheduling a VA 
PTSD examination, attempting to verify the veteran's claimed 
stressors, obtaining private treatment records, and 
notification of the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West 2002).   In July 
2003, the Board remanded the veteran's claim in order to 
obtain additional VA treatment records, attempt to verify the 
veteran's claimed stressors, schedule VA examinations, and 
ensure notification of the VCAA.  

In an October 2004 statement, the veteran indicated that he 
suffers from erectile dysfunction and tinnitus secondary to 
his service-connected disability of hypertension.  The Board 
refers the veteran's claims to the RO for proper action.  


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claim has been developed and obtained, and 
all due process concerns as to the development of his claim 
before the Board at this time have been addressed.  
2.  The veteran does not have currently have PTSD.


CONCLUSION OF LAW

PTSD was not incurred or aggravated in service.  38 U.S.C.A. 
§§ 1101, 1131, 1154, 5103, 5103A, 5107(a) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Entitlement to Service Connection for PTSD

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while in active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  In 
general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease or injury incurred in service.  See 38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2004).  There must also be a link, established by 
medical evidence, between the veteran's current symptoms and 
an in-service stressor as well as credible supporting 
evidence that the claimed in-service stressor occurred.  See 
38 C.F.R. § 3.304(f) (2004).  Under 38 C.F.R. § 4.125(a), a 
diagnosis of a mental disorder, including PTSD, must conform 
to the criteria of Diagnostic and Statistical Manual for 
Mental Disorders.  See 38 C.F.R. § 4.125 (2004).

The Board notes that the veteran's claim was filed in January 
2000 and that 38 C.F.R. 3.304(f) was amended effective March 
7, 2002.  See 38 C.F.R. § 3.304(f)(3) (2004).  These 
amendments, however, make substantive changes only with 
regard to adding material concerning PTSD claims based on in-
service personal assault and do not materially affect the 
case now under consideration by the Board.  The veteran was 
provided the text of 38 C.F.R. 3.304(f), as amended, in the 
supplemental statement of the case (SSOC) issued in August 
2004.

The veteran's service medical records are void of any 
complaint, diagnosis, or treatment for PTSD.  VA outpatient 
treatment notes dated in February 2000, December 2000, May 
2001, March 2002, and August 2002 and signed by a Mental 
Health Coordinator listed diagnoses of PTSD, major 
depression, anxiety disorder, depressive disorder, and 
chronic pain.  Additional VA treatment notes dated in April 
2002, May 2002, and July 2002 show treatment for mood 
disorder, dysthymia, and anxiety disorder.  A September 2000 
VA examination report listed a diagnosis of chronic dysthymic 
disorder with features of anxiety and irritability.  In a May 
2004 VA examination report, the examiner noted that the 
veteran does have a few symptoms of PTSD but does not have a 
"full array" of PTSD symptoms and listed a diagnosis of 
mild dysthymia.  

In evaluating the probative value of competent medical 
evidence, the U.S. Court of Appeals for Veterans Claims 
(Court) has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. As is true with any piece of evidence, 
the credibility and weight to be attached 
to these opinions [are] within the 
province of the adjudicators; . . .

See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The only evidence of record which lists a diagnosis of PTSD 
is contained in VA outpatient treatment notes dated in 
February 2000, December 2000, May 2001, March 2002, and 
August 2002 and all signed by a Mental Health Coordinator.   
The Board finds that the opinions issued by VA examiners in 
the September 2000 and May 2004 VA examination reports should 
to be entitled to greater probative weight as the 
examinations were conducted by a Ph.D. and a physician and 
each opinion clearly indicates that the veteran's entire 
claims file was reviewed prior to issuing a finding that the 
veteran did not suffer from PTSD.  

The Board acknowledges that the veteran maintains that he 
suffers from PTSD.  Statements submitted by the veteran 
qualify as competent lay evidence.  Competent lay evidence is 
any evidence not requiring that the proponent to have 
specialized education, training, or experience.  Lay evidence 
is considered competent if it is provided by a person who has 
knowledge of facts or circumstances and who can convey 
matters that can be observed and described by a layperson.  
See 38 C.F.R. § 3.159(a)(2) (2004).  As noted above, 
statements from the veteran can be used only to provide a 
factual basis upon which a determination could be made that a 
particular injury occurred in service, not to provide a 
diagnosis or a medical opinion linking that in-service 
disease or injury to a current disability.  See Libertine v. 
Brown, 9 Vet. App. 521, 522-23 (1996).

The record, however, does not show that the veteran has the 
medical expertise that would render competent his statements 
as to whether he suffers from PTSD.  See Moray v. Brown, 2 
Vet. App. 211, 214 (1993); see also Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Competent medical evidence is evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  See 38 C.F.R. § 3.159(a)(1) (2004).  
Competent medical evidence is considered more probative than 
competent lay evidence.  Therefore, the Board finds that the 
medical evidence of record, which does not indicate that the 
veteran currently suffers from PTSD, is more probative than 
the veteran's own lay statements.  

After review of the entire record, the Board finds that the 
preponderance of the evidence is against the grant of service 
connection for PTSD.  Therefore, the veteran's claim of 
service connection for PTSD must be denied.  Since the 
preponderance of the evidence is against this claim, the 
benefit of the doubt doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

II.  VCAA

A change in the law, on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West 2002).  
Implementing regulations for VCAA have been published.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

A.  The Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (holding that both the statute, 
38 U.S.C.A. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  

The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  In 
addition, this "fourth element" of the notice requirement 
comes directly from the language of 38 C.F.R. § 3.159(b)(1).  

The Board finds that the 38 U.S.C.A. § 5103(a) notice 
requirements concerning the claim of entitlement to service 
connection for PTSD have been satisfied.  With regard to 
requirement (1), above, the Board sent the veteran a VCAA 
notice letter in September 2002, the Tiger Team (VA Special 
Processing Unit) send the veteran a VCAA letter in February 
2004, and the Huntington, West Virginia RO issued a 
supplemental statement of the case (SSOC) in August 2004 
informing him of what was needed for entitlement to service 
connection for PTSD.  With regard to requirements (2) and 
(3), the Board notes that the February 2004 letter also 
notified the veteran of his and VA's respective 
responsibilities for obtaining information and evidence under 
the VCAA.  More specifically, the February 2004 letter 
explained that VA would obtain relevant records from any 
Federal agency (to include the military, VA, and the Social 
Security Administration), and that it would also make 
reasonable efforts to help him obtain other evidence (such as 
records from State or local governments, private doctors and 
hospitals, or current or former employers), but that he was 
responsible for providing enough information about the 
records so that VA could request them from the person or 
agency that had them.  In the February 2004 letter, the 
veteran was also informed that VA would assist him by 
providing a medical examination or getting a medical opinion 
if it was necessary to make a decision on his claim.  
Finally, with respect to requirement (4), the Board notes 
that the February 2004 letter contained the following 
statement, "If there is any other evidence or information 
that you think will support your claim, please let us know".  
In addition, the RO issued him a SSOC in August 2004 that 
contained the complete text of 38 C.F.R. § 3.159, from which 
the Court drew the fourth notice requirement.  Given this 
correspondence, it seems untenable that the veteran would 
have refrained from submitting any other relevant evidence he 
might have had.  Accordingly, the Board is satisfied that the 
veteran has been adequately informed of the need to submit 
relevant evidence in his possession.  

The Board is aware that, in concluding that any applicable 
VCAA notice requirements have been satisfied, the Board has 
relied on communications other than a VCAA notice letter sent 
by the RO.   However, at bottom, what the VCAA seeks to 
achieve is to give the veteran notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of 
the VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004).

In Pelegrini, the Court also held, in part, that notice 
required by 38 U.S.C. § 5103(a) must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a service-connection claim.  
The Court also clarified that where notice required by 
38 U.S.C. § 5103(a) was provided to a claimant after the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits, the Board was not 
required to automatically remand the claim.  It was 
reiterated that the Board must provide notice consistent with 
the following:  U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004), Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Court further noted that the Board must ensure 
that the veteran is provided with "content-complying 
notice" unless it can make "findings on the completeness of 
the record or on other facts permitting conclusion of lack of 
prejudice from improper notice".  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

The Board notes that the September 2002 letter from the Board 
and February 2004 letter from the Tiger Team were sent to the 
veteran after to the RO's March 2000 rating decision that is 
the basis of the veteran's appeal concerning entitlement to 
service connection for PTSD.  In this case, the VCAA was 
enacted after the original AOJ adjudication of the claim in 
March 2000.  The Court specifically stated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) that an appellant has the 
right to remand where VCAA content-complying notice had not 
been provided.  However, the Court recognized that the RO did 
not err by not providing notice of VCAA prior to the RO's 
decision when, as here, the initial AOJ adjudication occurred 
before the enactment of the VCAA.  

The Board finds that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to the September 2002 and February 2004 
letters as well as the August 2004 SSOC.             

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

In this case, the February 2004 letter sent by the Tiger Team 
to the veteran included notice that the appellant had a full 
year to respond to a VCAA notice.  Under the Veterans 
Benefits Act of 2003, it is now permissible for VA to 
adjudicate a claim before the expiration of the statutory 
one-year period provided for response after VCAA notice.  
This provision is retroactive to the date of the VCAA, 
November 9, 2000.  See Veterans Benefits Act of 2003, Pub.L. 
108-183, § 701, 117 Stat. 2651 (Dec. 16, 2003) (to be 
codified at 38 U.S.C. § 5103(b)). 

The Board finds that any duty to notify the claimant of the 
evidence necessary to substantiate his claim has been 
satisfied by the September 2002 and February 2004 letters as 
well as the August 2004 SSOC issued by the RO.  The Board 
concludes that any defect in the notice requirements of the 
VCAA that may exist in this instance would not be prejudicial 
to the appellant.
 
B.  The Duty to Assist

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
As noted above, the RO informed him that VA would assist in 
obtaining identified records, but that it was the veteran's 
duty to give enough information to obtain the additional 
records and to make sure the records were received by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board has conducted a complete and thorough review of the 
veteran's claims folder.  The Board finds that the RO advised 
the veteran of the evidence necessary to support his claim.  
In addition to obtaining VA treatment records as well as 
service personnel and medical records, VA has obtained a 
multiple VA examination reports as well as records from 
USASCRUR.  The Board concludes that sufficient evidence to 
decide the claim has been obtained and that any defect in the 
development requirements of the VCAA that may exist in this 
instance would not be prejudicial to the veteran.


ORDER

Entitlement to service connection for PTSD is denied. 


	                        
____________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


